DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 3/11/2021 to claims 5, 13, 16, 19, and 37 have been entered. 1-4, 8, 11, 12, 15, 18, 20-22, 28-34, and 36 are canceled. Claims 5-7, 9, 10, 13, 14, 16, 17, 19, 23-27, 35, 37, and 38 remain pending, of which claims 5-7, 9, 10, 13, 14, 35, 37, and 38 are being considered on their merits. Claims 16, 17, 19, and 23-28 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Affidavit/Declaration
The declaration under 37 CFR 1.132 filed 3/11/2021 is insufficient to overcome the rejection of claim 5, 13, 14, 35, 37, and 38 based upon Klatt, Thatte, and Roberts as set forth in the last Office action because it states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04. 

A cursory review of the three citations relied upon on pages 2-3 of the Declaration (#1-3, Gillespie et al. 2012, Brusalis et al. 2017, and Gaines et al. 2017 respectively) shows no mention of the alleged long-felt need to improve storage conditions of graft materials such as allografts. Noting that Applicant did not provide any copies of any cited non-patent literature reference in the instant Declaration for consideration, a cursory review of Gillespie and Gaines and the abstract of Brusalis makes no mention of grafts, allografts, or bone allografts or the need to improve storage conditions of graft materials such as allografts. None of these cited references establish the long-felt need, that it was persistent, and that it was not solved by others. See M.P.E.P. § 716.04. Furthermore, Applicant asserts the failure of others on page 4 of the Declaration but does not provide any factual evidence to support this position. 
However and even assuming arguendo that the Declaration meets the threshold to establish a long-felt need in this art, the long-felt need must not have been satisfied by another before the invention by applicant. See Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). In this case, Thatte meets the alleged long-felt need to improve storage conditions of graft materials such as allografts as Thatte is drawn to a system for storing an implantable device in a Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Response to Arguments
Applicant’s arguments on pages 7-17 of the reply have been fully considered, but not found persuasive of error for the reasons given below. Any arguments concerning the instant Declaration are fully addressed above.
On pages 9-11, Applicant alleges that Klatt is deficient by not teaching every element of claim 5. This is not found persuasive of error as Klatt is not applied alone under any rejection under 35 U.S.C. § 102, but in combination with Thatte and Roberts, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone.
On page 11, Applicant alleges that Klatt does not teach any air tight seal, citing portions of Klatt directed towards a breathable outer package. This is not found persuasive and was addressed in the last Office Action: Klatt’s alleged purpose of the solution does not abrogate that Klatt is both analogous art and pertinent to Applicant’s In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) and M.P.E.P. § 2123. Furthermore, the prior art is presumed operable absent any evidence to the contrary, see M.P.E.P. § 2121, and at this time Applicant has not provided any evidence to the contrary and Klatt clearly teaches a sealed container.
In response to applicant's arguments against the references individually on pages 12-14 of the reply, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant arguments over Klatt and Roberts individually does not address the specific rationale set forth in the rejection of record, the reasonable expectation of success, and the motivation to combine Roberts with Klatt.
In response to applicant's argument on pages 14-15 of the reply, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references on page 15 of the reply, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a motivation to combine Roberts and Thatte with Klatt was given and Applicant’s arguments do not address the specific motivation given by the examiner.
	On pages 16 and 17 of the reply, Applicants rely on arguments traversing the above rejection over Klatt, Thatte, and Roberts to traverse the rejections of dependent claims 6, 7, 9, and 10. Therefore, the response set forth above to arguments also applies to this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 5, 13, 14, 35, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Klatt (1984, U.S. Patent 4,597,765) in view of Thatte et al. (US 7,981,596) and Roberts et al. (Organogenesis (2012), 8(4), 114-124).
In view of the indefiniteness rejection above and in the interest of compact prosecution, this rejection addresses the embodiment of a non-cellular cortical bone allograft for claims 5, 12, 13, and 35 and tissue for dermatologic surgery for claims 5, 12, and 13.
Regarding claim 5, Klatt is drawn to a method for packaging an implant such that the implant can be surgically implanted in a sterile condition (see abstract). Regarding claim 5, Klatt teaches an implantable device (16) enclosed in a sterile fluid filled enclosure (14),that is further encased in package (10) (see col. 6 and Figures 1 and 2). Regarding claim 5, Klatt teaches that for implantation, package (10) can be opened by a non-sterile nurse by separating sheets (18) and (20), which are “easily separated in a peeling motion” (see col. 6 and Figures 1 and 2). Regarding claim 5, Klatt teaches that next a sterile nurse grasps and removes the sterile enclosure (14) from the outer bag (12), and when the surgeon is ready to begin the implantation, the sterile nurse opens the enclosure (14) (see col. 6 and Figures 1 and 2). Regarding claim 5, Klatt teaches the sterile nurse opens the enclosure (14) by tearing off a portion (see col. 6 and Figures 1 and 2); reads on “peel-away” seal. Regarding claim 5, Klatt teaches that the solution is a physiological salt solution (see abstract and col. 4).
Regarding claims 5, Klatt does not teach the implant is cellular based and that the solution is isotonic. Regarding claims 5, Klatt does not teach any cellular based 
Thatte is drawn to a system for storing an implantable device in a physiological salt solution (see Title, Figure 6; co. 1, lines 18-21). Regarding claim 5, Thatte teaches that the salt solution for said implantable device should be physiological and isotonic with normal interstitial fluid (see col. 9 lines 51-54). Regarding claims 5, 13, 14, Thatte teaches implantable devices can be donor tissue (reads on allograft) that is used to treat various tissues including skin and bone tissues (see col. 4 lines 56-67). Thatte further teaches that their (implantable) device may be used to maintain organs and tissues during transplant operations such as bone tissue (Col. 4 line 56 through Col. 5, line 12), reading in-part on claim 35.
Roberts teaches that cortical bone allografts are advantageous for providing rigid structural support and are useful in fracture repair techniques (p118-119, subheading “Cortical bone graft”; also Fig. 3), reading on claim 35. Roberts teaches methods of preparing bone allografts, inclusive of cortical bone allografts (p117-118, subheading “Allopathic Bone Grafts”), reading on claims 5, 12, 13, and 35. Roberts teaches that allopathic bone grafts are usually obtained from human cadavers (p117, subheading Allopathic Bone Grafts), reading on claim 5.
Regarding claims 5, 12, 13, and 35, it would have been obvious before the invention was made to add the cadaveric cortical bone allograft material of Roberts to the system of Klatt. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Klatt and Roberts are directed towards implantable materials. The skilled artisan would have been motivated to do so because 
Regarding claim 5, it would have been obvious to combine Klatt and Thatte to use a solution that is isotonic with normal interstitial fluid for the implant. A person of ordinary skill in the art would have had a reasonable expectation of success in using a solution that is isotonic with normal interstitial fluid for the implant because Thatte teaches that the salt solutions for implantable devices should be physiological and isotonic with normal interstitial fluid. The skilled artisan would have been motivated to use a solution that isotonic with normal interstitial fluid for the implant because it would reduce shock when the implant is implanted.
Regarding claims 5, 13, and 14, it would have been obvious to combine Klatt and Thatte to use the device for an allograft tissue implant for a dermatologic surgery. A person of ordinary skill in the art would have had a reasonable expectation of success in using the device for an allograft tissue implant for a dermatologic surgery because Klatt states that the device may be used implants to keep them sterile in salt solutions and Thatte teaches the allograft tissue should be kept in salt solution prior to implantation. The skilled artisan would have been motivated to use the device for an allograft tissue implant for a dermatologic surgery because Thatte teaches implantable devices can be used to treat various tissues including skin and bone tissues, and Klatt system allows for implant to remain sterile.
Regarding claims 37 and 38, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.02 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 6 and 7 are under 35 U.S.C. 103 as being unpatentable over Klatt, Roberts, and Thatte as applied to claim 5 above, and further in view of Govil et al (U.S. PGPUB 20120277859; of record in IDS filed 10/22/2015).
The teachings of Klatt in view of Roberts and Thatte are discussed and relied upon above. 
Klatt, Roberts, and Thatte does not teach the solution comprises calcium chloride (claim 6) or the amount of calcium chloride (claim 7).
Govil is drawn to methods of providing an implant material (see abstract). Regarding claim 6, Govil teaches placing the implant material in a solution of calcium chloride to support said implant (see Figures 1 and 5, and paragraphs [0011], [0018], and [0019]). Regarding claim 7, Govil teaches in the example that the implant material 
It would have been obvious to combine Klatt and Govil to include 0.5 to about 4% wt. calcium chloride in Klatt’s solution for implants. A person of ordinary skill in the art would have had a reasonable expectation of success in including 0.5 to about 4% wt. calcium chloride in Klatt’s solution for implants because Govil teaches such solutions can be used for immersing implants. The skilled artisan would have been motivated to include 0.5 to about 4% wt. calcium chloride in Klatt’s solution for implants because Govil teaches that such a solution can be beneficial for implants.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Klatt, Roberts, and Thatte as applied to claim 5 above, and further in view of Petersen et al (U.S. PGPUB 20030050710).
The teachings of Klatt, Roberts, and Thatte are discussed and relied upon above. 
Klatt, Roberts, and Thatte does not teach the solution comprises sodium bicarbonate (claim 9) or the amount of sodium bicarbonate (claim 10).
Petersen is drawn to methods of providing a bone graft implant material (see abstract). Regarding claim 9, Petersen teaches placing the implant material in a solution of sodium bicarbonate to support the porosity of said implant (see paragraph [0019]). Regarding claim 10, Petersen teaches in the example that the implant material is in a solution of 0.1 to 2% sodium bicarbonate (see paragraph [0019]).

	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was filed.

Conclusion
No claims are free of the art. No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653